Citation Nr: 1713601	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO. 12-26 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Whether new and material evidence has been submitted to warrant reopening the claim of service connection for an acquired psychiatric disorder, to include bipolar disorder and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. The Board denied the Veteran's petition to reopen his claim in February 2014. In December 2014 and through a joint motion for remand submitted by the Veteran and VA, the Court of Appeals for Veterans Claims vacated and remanded the matter for compliance with VA's duty to notify the Veteran of how to substantiate claims for benefits. 


FINDINGS OF FACT

1. The RO determined that the Veteran's acquired psychiatric disorder was not etiologically related to his active service in an October 2006 decision. The Veteran did not file a timely appeal of that decision.

2. New and material evidence has not been associated with the claims file since the October 2006 rating decision.


CONCLUSION OF LAW

New and material evidence sufficient to reopen the Veteran's claim has not been received. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326(a) (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by a May 2016 letter. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, and VA medical records. The Veteran has not identified any outstanding records to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

In February 2016, the claim was remanded for the Veteran to be provided with sufficient VCAA notice concerning his petition to reopen his previously denied claim. The RO informed the Veteran of the requirements to reopen his claim in a May 2016 letter. The Veteran was then allowed 30 days to submit any new evidence. The matter was readjudicated by the Agency of Original Jurisdiction (AOJ) in July 2016. The case was then returned to the Board for adjudication. Therefore, there is substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998).

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

New and Material Evidence for Service Connection 
for an Acquired Psychiatric Disorder 

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be 


reopened and allowed. 38 U.S.C.A. §§ 7105 (c), (d)(3); 38 C.F.R. § 20.1103. If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a). 

"[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial. 38 C.F.R. § 3.156 (a). Materiality has two components: first, that the new evidence pertains to the reason(s) for the prior final denial; and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

When determining whether the submitted evidence is new and material, the Board considers whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist. Id.at 118. Evidence submitted to reopen a claim is presumed true for the purpose of determining whether new and material evidence has been received. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of whether the RO determined that new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo. See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)). If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant. Barnett, 83 F.3d at 1383. Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted. Id.at 1384. Any finding entered when new and material evidence has not been submitted "is a legal 


nullity." Butler v. Brown, 9 Vet. App. 167, 171 (1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 (2001).

Here, the Board finds that new and material evidence has not been received and concludes that the criteria to reopen the claim have not been met. The RO denied service connection for an acquired psychiatric disorder in October 2006 based on a review of the Veteran's service treatment records, military personnel file, private treatment records, and VA treatment records. In its denial, the RO cited the lack of a diagnosis for PTSD, that no chronic mental disorder was shown during service, and the lack of evidence suggesting a nexus between the Veteran's bipolar disorder and service. The Veteran did not file a Notice of Disagreement within a year of the rating decision; and therefore, the October 2006 rating decision became final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. In August 2011, the RO determined that the Veteran had not submitted new and material evidence and denied reopening the claim. Evidence received since the last final denial of the claim includes numerous VA treatment records, Social Security Administration disability determination records, Vet Center treatment records, and statements of the Veteran's representative.

Since the October 2006 rating decision, the Veteran's treatment records reflecting ongoing mental health treatment have been associated with the claims file. A September 2010 VA treatment record notes the Veteran reported a history of memory issues and mental health treatment due to traumatic brain injury (TBI) following a post-service motor vehicle accident in 1989. The Veteran reported he was discharged from active service for a "medical behavior disorder." The resulting diagnosis was a mood disorder due to TBI, anxiety disorder with agoraphobia, and a history of alcohol abuse. November 2010 VA treatment records contain a diagnosis of anxiety disorder, rule out cognitive disorder NOS, and note a history of TBI. The assessment also notes the Veteran's dysfunctional childhood behavior and suggests he had a conduct disorder. 




The Veteran was diagnosed with a cognitive disorder in April 2011. Possible causes from the Veteran's reported history included a post-service myocardial infarction (stroke) in 2004-05 and TBI following the post-service motor vehicle accident in 1989. The medical record also suggested poor non-service-connected diabetes management may have been  a contributing factor. May 2011 VA treatment records document the Veteran's request for referral to the PTSD clinic, but indicates follow up was needed as the Veteran had not screened positive for PTSD. September 2012 VA treatment records  conclude the Veteran does not have PTSD. 

The September 2012 VA examination report indicates that the Veteran does not have a current diagnosis of PTSD that conforms to DSM-IV criteria. The report does reflect current diagnoses of an anxiety disorder with agoraphobia, mood disorder, and TBI. The examiner reviewed the Veteran's symptoms and noted that while some of his symptoms and behaviors may also occur with PTSD, no specific PTSD symptoms are mentioned as being reported by the Veteran in treatment. The Veteran reported intrusive memories and nightmares, but did not report other symptoms that could be associated with these memories. Further, the stressor described by the Veteran as "seeing Vietnamese people running and burning on the shore after attacks from his Navy ship" did not meet Criterion A for PTSD based upon the Veteran's own reported reaction wherein he reported that he did not feel helplessness or horror, but that "[he] was actually having a great time." 

The VA examiner also concluded that the evidence did not support the contention that the Veteran's mental disorders first manifested during active service or that his current disability is due to his in-service stressors. The examiner notes the Veteran's service treatment records contain only one reference to his mental health: an April 1974 consult with a doctor who noted "no psychopathological disorder present" with the impression of a "character disorder" and a recommendation of military separation due to unsuitability. This is consistent with other service records which document the Veteran's resentment of authority and difficulty adapting to Navy life, and the Veteran's own report that he was "intentionally very difficult with everyone because he wanted to get out of the Navy". The examiner acknowledged that this behavior "may have conceivably been due to some anxiety or mood problems," but he goes on to conclude that the evidence of record contradicts this, including the one progress note indicating no psychopathological disorder and multiple reports by the Veteran regarding onset of mood and memory problems after his 1989 motor vehicle accident. The examiner further notes that records show the Veteran's mood disorder and cognitive symptoms began after a motor vehicle accident with head injury in 1989, consistent with repeated reports of such by the Veteran. Furthermore, according to the records and the Veteran's history, his symptoms of anxiety and agoraphobia began after his motor vehicle accident and other health problems. There was no indication that the Veteran's intrusive thoughts and images related to service have been predominant or have aggravated his mental health condition beyond its natural progression. On the contrary, the evidence demonstrates that other serious health problems have aggravated his depression and anxiety. 

VA treatment records also document negative depression and PTSD screens in May 2013. Therefore, VA treatment records weigh against the Veteran's application to reopen his claim, as there is no evidence of a current PTSD diagnosis, and no nexus evidence relating the Veteran's acquired psychiatric disorder to the Veteran's active service. 

Social Security Administration (SSA) disability records requested by VA in August 2010 document that the Veteran was found disabled in December 1990 with a primary diagnosis of organic mood disorder. SSA records do not show any treatment for, or diagnosis of, PTSD, nor do they suggest a nexus between the Veteran's acquired psychiatric disorder and his active service. 

In August 2011Vet Center treatment records, the Veteran reported his military history as a machinist mate aboard the U.S.S. Preble. The Veteran reported being in the brig on several occasions for being AWOL, and consequently receiving a general discharge under honorable conditions. He reported traumatic events watching enemy soldiers through binoculars burn on the shore and reported that he was bothered and scared after a while, fearing something might happen to him. The Veteran reported symptoms including disturbing memories and nightmares, anger and avoidance, loss of interest, and difficulty concentrating lasting for "about a year" after service, resuming in the late 1980's until the present. 

The counselor noted that the Veteran did not meet the full criteria for PTSD or any other specific anxiety disorder, and the symptoms claimed appeared to be excessive for the described exposure. The Veteran met the criteria for major depressive disorder, and a regimen of therapy and medication was recommended. The Vet Center records indicate the Veteran dropped out of treatment, with his case being closed in January 2012. There is no nexus evidence contained within the Vet Center treatment records. 

The Board finds the Veteran's statements claiming PTSD or symptoms during service to be cumulative in nature, and therefore, not new. The Veteran reported that he had been discharged for a "medical behavior disorder" at a June 2006 VA mental health services biopsychosocial assessment and at a June 1995 VA examination. The Veteran's original March 2006 claim for service connection shows that the Veteran's disabilities claimed to have begun in January 1973 and that he was treated aboard ship through his discharge in May 1974. The National Personnel Records Center (NPRC) provided the Veteran's service personnel records in May 2006 and stated that the Preble had been in the official waters of Vietnam in January and February 1973 during the Veteran's period of service on the ship. His August 2011 account of symptoms one year after returning from Vietnam is cumulative of the content of the March 2006 claim of the disability beginning in January 1973 and continuing through May 1974. The Veteran's continued assertion that his PTSD and acquired psychiatric disorders are a result of service is the same argument previously advanced before the RO. 

A copy of the Veteran's DD 214 and a partial ship's history of the U.S.S. Preble for 1972 and 1973 were associated with the record during the course of this claim. The DD 214 is a duplicate of evidence previously considered. In a December 2015 brief, the Veteran's representative contends that this evidence is sufficient to warrant a reopening, as the ship's history pertains to the Veteran's alleged in-service stressor events. However, this evidence is not material to substantiating the Veteran's claim, as the claim was not denied due to lack of proof of an in-service injury, disease, or event, but for lack of a current PTSD disability and lack of a nexus between the current psychiatric disabilities and service. The ship's history does not, therefore, address a ground of the prior final denial. 

In effect, in providing the Veteran with a medical examination and readjudicating the claim on its merits, the AOJ performed a de facto reopening of the Veteran's claim and provided him with more development than his case warranted under the law. Paralyzed Veterans of America v. Sec'y of Veterans Affairs (PVA), 345 F. 3d 1134, 1341-43 (Fed. Cir. 2003) (statutory language and legislative history support regulation interpretation that VA has no duty to provide a medical examination until the case is reopened). 

In this respect, while the medical evidence associated with the claims file is new, it is not material in substantiating the Veteran's claim. None of the evidence supports the contention that the Veteran has a current diagnosis of PTSD. On the contrary, much of the new evidence supports the prior denial, citing that the Veteran lacks a diagnosis for PTSD. Additionally, while the new evidence shows extensive treatment for the Veteran's acquired psychiatric disorder, none of the new evidence suggests a possible nexus between the Veteran's active service and his diagnoses. The medical evidence received since the last final denial does not raise a reasonable possibility of substantiating the Veteran's claim.

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed. Justus v. Principi, 3 Vet.App. 510 (1992). However, the additional evidence submitted since the October 2006 rating decision is not material as it does not show evidence of a current diagnosis of PTSD, nor a possible nexus between the Veteran's acquired psychiatric disabilities and his active service.

As new and material evidence has not been received, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is not reopened.


ORDER

The application to reopen the claim of service connection for an acquired psychiatric disorder, to include bipolar disorder and PTSD is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


